       Case 1:18-cv-04993-NRB Document 108 Filed 09/06/19 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


                               )
                               )             No. 18-cv-04993
IN RE AEGEAN MARINE            )
PETROLEUM NETWORK, INC.        )             NOTICE OF MOTION AND
SECURITIES LITIGATION          )             MOTION FOR WITHDRAWAL
                               )             OF APPEARANCE
                               )
_______________________________)

      PLEASE TAKE NOTICE that the undersigned firm of Gibson, Dunn &

Crutcher LLP (“GDC”) moves this Court, before the Honorable Naomi Reice

Buchwald, United States District Judge for the Southern District of New York for

an Order pursuant to Local Rule 1.4 granting its Motion to Withdraw Appearance

for non-party Aegean Marine Petroleum Network Inc. (“AMPNI”) from this matter

and its consolidated action, 18-cv-05165, for the following reasons:

      1.    AMPNI is no longer a defendant or party in this action pursuant to the

Consolidated Class Action Complaint filed on February 1, 2019. Dkt. 81 at i-ii

(referring to AMPNI as a “Non-Party Debtor Entity”).

      2.    On November 6, 2018, AMPNI filed for reorganization under Chapter

11 of the U.S. Bankruptcy Code. Following the implementation of the joint plan of

reorganization, the reorganized debtors requested that GDC discontinue its

representation of AMPNI.




                                         1
       Case 1:18-cv-04993-NRB Document 108 Filed 09/06/19 Page 2 of 5



      3.     GDC’s withdrawal will have no effect on the timing of this litigation

because AMPNI is no longer a party and this Court has ordered that no responses

are required by the remaining parties until further notice. Dkt. 78. Lead Plaintiff is

still in the process of serving various foreign defendants. Dkt. 107.

      4.     GDC is asserting no lien.

      GDC accordingly requests that attorneys Stuart Delery and Jason Kleinwaks

be removed from the official docket of this action and its consolidated action, 18-

cv-05165.



Dated: September 6, 2019                            Respectfully submitted,


                                                   /s/ Jason N. Kleinwaks
                                                   Jason N. Kleinwaks (pro hac vice)
                                                   Stuart F. Delery (SURKDFYLFH)
                                                   Gibson, Dunn & Crutcher LLP
                                                   1050 Connecticut Avenue, N.W.
                                                   Washington, DC 20036
                                                   JKleinwaks@gibsondunn.com
                                                   SDelery@gibsondunn.com
                                                   Tel: (202) 887-3793
                                                   Fax: (202) 467-0539




                                          2
       Case 1:18-cv-04993-NRB Document 108 Filed 09/06/19 Page 3 of 5



                         CERTIFICATE OF SERVICE

      I hereby certify that on September 6, 2019, I authorized the electronic filing

of the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the e-mail addresses denoted on the attached

Electronic Mail Notice List. The attached Manual Notice List generated by

CM/ECF indicates that no participants have required service by mail.

      Additional service is made upon counsel to the reorganized debtors by

electronic mail and Fed-Ex Overnight Delivery at:

      Ronald J. Friedman, Esq.
      Silverman Acampora LLP
      100 Jericho Quadrangle, Suite 300
      Jericho, New York 11753

      I certify under penalty of perjury that the foregoing is true and correct.

Executed on September 6, 2019.

                                              /s/ Jason N. Kleinwaks
                                              Jason N. Kleinwaks (pro hac vice)
                                              Stuart F. Delery (SURKDFYLFH)
                                              Gibson, Dunn & Crutcher LLP 1050
                                              Connecticut Avenue, N.W.
                                              Washington, DC 20036
                                              JKleinwaks@gibsondunn.com
                                              SDelery@gibsondunn.com
                                              Tel: (202) 887-3793
                                              Fax: (202) 467-0539
9/6/2019                                        SDNY CM/ECF
                        Case 1:18-cv-04993-NRB Document     NextGen
                                                          108       Version
                                                                 Filed      1.2-
                                                                         09/06/19 Page 4 of 5
Mailing Information for a Case 1:18-cv-04993-NRB In re Aegean Marine Petroleum
Network Inc. Securities Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

       Naumon A Amjed
       namjed@ktmc.com,rdegnan@ktmc.com,hpaffas@ktmc.com,iyeates@ktmc.com,4980043420@filings.docketbird.com,mswift@ktmc.com

       Peretz Bronstein
       peretz@bgandg.com,soloveichik@bgandg.com,ashi@bgandg.com

       Melissa Colon-Bosolet
       mcolon-bosolet@sidley.com,nyefiling@sidley.com,melissa-colon-bosolet-1976@ecf.pacerpro.com

       David Andrew Gordon
       dgordon@sidley.com,efilingnotice@sidley.com,david-gordon-4155@ecf.pacerpro.com

       Jason Craig Hegt
       jason.hegt@lw.com,NY-CourtMail@lw.com,jason-hegt-2094@ecf.pacerpro.com,new-york-ma-2860@ecf.pacerpro.com

       Jason N. Kleinwaks
       jkleinwaks@gibsondunn.com

       Eduard Korsinsky
       ek@zlk.com

       Nicole Catherine Lavallee
       nlavallee@bermantabacco.com,ysoboleva@bermantabacco.com,sfservice@bermantabacco.com

       Jeremy Alan Lieberman
       jalieberman@pomlaw.com,ahood@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

       Christopher Lometti
       clometti@cohenmilstein.com,efilings@cohenmilstein.com

       Kim Elaine Miller
       kim.miller@ksfcounsel.com,dawn.hartman@ksfcounsel.com,kimmiller225@yahoo.com

       Aidan Chowning Poppler
       cpoppler@bermantabacco.com

       Lesley Frank Portnoy
       LPortnoy@glancylaw.com,info@glancylaw.com,lesley-portnoy-3007@ecf.pacerpro.com

       Ira M. Press
       ipress@kmllp.com

       David Avi Rosenfeld
       drosenfeld@rgrdlaw.com,e_file_ny@rgrdlaw.com,2879289420@filings.docketbird.com,e_file_sd@rgrdlaw.com

       Daniel Sadeh
       sadeh@halpersadeh.com,ecf@bernlieb.com

       Joseph J. Tabacco , Jr
       jtabacco@bermantabacco.com,ysoboleva@bermantabacco.com

       Matthew L Tuccillo
       mltuccillo@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

       Michael Dana Warden
       mwarden@sidley.com,nyefiling@sidley.com,dcefilingnotice@sidley.com,michael-warden-2491@ecf.pacerpro.com

       Jamie Lynne Wine
       jamie.wine@lw.com,NY-CourtMail@lw.com,jamie-wine-2206@ecf.pacerpro.com,new-york-ma-2860@ecf.pacerpro.com

Manual Notice List
https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?767282583781945-L_1_0-1                                               1/2
9/6/2019                                        SDNY CM/ECF
                        Case 1:18-cv-04993-NRB Document     NextGen
                                                          108       Version
                                                                 Filed      1.2-
                                                                         09/06/19 Page 5 of 5
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You
may wish to use your mouse to select and copy this list into your word processing program in order to create notices or labels for these
recipients.

   (No manual recipients)




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?767282583781945-L_1_0-1                                                                        2/2
